Citation Nr: 0523115	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Carol Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 1959 
and from October 1961 to August 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran presented oral testimony at a hearing at the RO 
in December 2002.  The veteran and his spouse presented 
testimony before the undersigned Veterans Law Judge at a 
hearing at the RO in March 2004.

The Board remanded this case for further development in July 
2004, the development was completed and the case returned for 
adjudication.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's post-service tinnitus is due to any 
incident or event of active service, including acoustic 
trauma.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence as well 
as several letters dated in April 2002, August 2004, and 
March 2005, necessary to warrant entitlement to the benefit 
sought.  The letters specifically advised the veteran as to 
what evidence the RO had in its possession and what evidence 
was still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  The veteran was asked to submit any 
evidence in his possession.   The Board therefore finds that 
the notice requirements of the new law and regulation have 
been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  The veteran also does not contend 
and the evidence does not indicate that there is additional 
and available post-service medical evidence that has not been 
obtained.  

Finally, although the veteran's representative argues that 
the most recent VA examination in April 2005 is inadequate, 
the Board finds that another VA medical examination or 
opinion is not necessary to make a decision on the claim in 
this case.  The veteran underwent two VA compensation 
examinations, one in June 2002 and the second in April 2005.  
In both cases, 2 VA Ph.D. audiologists rendered medical 
opinions on the issue of etiology.  These opinions are based 
on a review of all the evidence in the claims folder to 
include service medical records, private records and opinions 
as well as the VA examination findings.  This obviates any 
need for another medical opinion on the issue because the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  Consequently, no further development is 
necessary for resolution of the claim for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran seeks service connection for tinnitus.  In 
testimony and statements of record, the veteran contends that 
he was exposed to constant airplane noise during service as 
he was a pilot and on the flight line all the time.  The 
veteran contends that his hearing loss may have caused or 
contributed to his tinnitus.  (The Board notes that the 
veteran is service connected for hearing loss). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

 Initially, the Board finds that the evidence establishes 
that the veteran has tinnitus.  VA and private audiological 
and ear examinations dated from 2002 to present show 
complaints and diagnoses of tinnitus. 

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
noise trauma.  The service medical records do not show 
examination or treatment for complaints, findings, or 
diagnoses of tinnitus.  However, the veteran does not allege 
that he had been diagnosed with or treated for tinnitus 
during active service.  He contends that he sustained 
acoustic trauma from flying in planes during active service.    

The veteran's service medical records and his service 
personnel records establish that he was exposed to airplane 
noise during active service as he was a tanker pilot.  Based 
on this evidence, the Board finds that the evidence shows the 
veteran was exposed to acoustic trauma from excessive noise 
during active service.  

The final question is whether there is medical evidence of a 
nexus between the veteran's documented in-service noise 
exposure and his tinnitus or the veteran's service-connected 
hearing loss and his tinnitus.  This issue is medical in 
nature and therefore requires a competent medical opinion.  

The record contains conflicting opinions on this issue.  VA 
audio examinations, by Ph.D.s in Audiology, in June 2002 and 
April 2005 determined that the veteran's tinnitus was not 
related to the veteran's service or to his hearing loss.  
Whereas, an October 2004 statement from a private physician, 
Dr. K. Walls, found that the veteran's tinnitus was at least 
as likely as not directly related to the veteran's military 
service. 

It is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board finds that the probative value of the April 2005 VA 
opinion is greater than the one offered in by the private 
physician in October 2004.  The April 2005 opinion was based 
on a comprehensive review of the record as reflected in the 
extensive discussion of the findings noted during and after 
the veteran's service.  In contrast, the October 2004 private 
physician indicated that he had reviewed the veteran's VA 
medical records, but did not provide any discussion or 
rationale based on sound medical principles as applied to the 
veteran's medical history, he simply provided his opinion.  
Thus, the October 2004 opinion by Dr. Walls is not competent 
medical evidence.

However, the April 2005 physician stated that there is not 
relationship between the veteran's tinnitus and either his 
service or his service-connected hearing loss on the basis 
that the veteran's conflicting reports of when the tinnitus 
initial began, the lack of documentation in the record, and 
the veteran's use of aspirin on a regular basis.  The April 
2005 VA physician pointed out that the veteran's report of 
when the ringing in the ears began varies.  The first 
complaints and diagnosis of tinnitus was at the June 2002 
examination and at that time, the veteran reported that it 
began in 1996.  Subsequently in hearing testimony, the 
veteran stated that the ringing had always been there, but 
became worse recently.  At the April 2005 examination, the 
veteran stated that the tinnitus began during service and 
worsened in 1996.  Furthermore, the VA physician noted that a 
1958 ENT examination in service did not document any 
complaints or findings of tinnitus, but did show some hearing 
loss.  Finally, the VA physician reported that the veteran 
took aspirin on a regular basis and this is known to 
aggravate tinnitus.  Thus, the Board finds that he provided 
an opinion based on the application of sound medical 
principles to the specific facts of the veteran's case.  For 
these reasons, the Board finds the April 2005 VA examination 
to be more persuasive.

While the veteran's contentions as to etiology of this 
condition have been considered, it is noted that he is 
competent as a layperson to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Questions involving the diagnosis and etiology or 
onset of disease require diagnostic skills and are within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, the competent evidence does not 
demonstrate a nexus between the veteran's current diagnosis 
of tinnitus and the veteran's service or his service-
connected hearing loss.  

Overall, the competence evidence does not support the 
veteran's claim of entitlement to service connection for 
tinnitus.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


